Order filed August 12, 2014.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-14-00520-CV
                                   ____________

                           JEFFEREY YATES, Appellant

                                            V.

                  TEXAS DEPT. OF PUBLIC SAFEY, Appellee


                     On Appeal from the 295th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-24147


                              ABATEMENT ORDER

       According to information provided to this court, appellant filed an affidavit of
indigence in the trial court. Appellant filed a notice of appeal on June 30, 2014. It is
unclear from the limited record before this court whether the trial court has signed a final
judgment or other appealable order.

       Appellant filed a motion to abate the appeal in which he states that he has not been
provided notice of a final order, but he filed his notice of appeal to preserve his right to
appeal. He asks that the appeal be abated pending a ruling on his affidavit of indigence
and/or dismissal of the underlying cause. We GRANT the motion and issue the following
order:

         We ORDER the appeal abated for a period of 30 days, and we further ORDER
the trial court clerk to file the portions of the record necessary to determine our
jurisdiction over this appeal. The partial clerk=s record shall contain: (1) appellant=s
affidavit of indigence; (2) the contest(s) to the affidavit of indigence; (3) the trial court’s
order ruling on the contest(s); (4) the judgment or order being appealed; (5) any motion
for new trial, other post-judgment motion, or request for findings of fact and conclusions
of law; and (6) the notice of appeal. The partial record shall be filed with the clerk of this
court on or before September 15, 2014.

         The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court=s active docket when the partial clerk’s
record has been filed. The court will also consider an appropriate motion to reinstate the
appeal filed by any party.



                                            PER CURIAM